PER CURIAM.
Plaintiffs appeal a judgment for the defendants in an action arising out of an intersectional automobile collision. Mutually stressed as a vital issue was the relative speeds of the respective vehicles, and the case was submitted to the jury on conflicting testimony including testimony offered by a purported expert who was not an eye witness. On careful examination of the record and arguments we cannot conclude that the jury erred in resolving the issues against the plaintiffs and for the defendants.
Affirmed.
WHITE, Acting C. J., ANDREWS, J., and McCORD, GUYTE P., Jr., Associate Judge, concur.